Citation Nr: 0514948	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued the assigned rating for the 
veteran's service connected hypertension.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Blood pressure readings in excess of 110 (diastolic) or 
200 (systolic) blood pressure warranting or approximating any 
higher evaluation are not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Hypertension

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
May 1991 together with even more recent clinical records.  
The recent examination is also relevant and adequate.  See 
Powell v. West, 13 Vet. App. 31 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's service connected disability at issue is 
evaluated pursuant to Diagnostic Code 7101, which provides 
that a 10 percent disability rating for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Finally, a 
60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

As noted above, the veteran was afforded a VA examination in 
May 2001.  Although the claims file was unavailable at that 
time, the veteran accurately provided pertinent history.  
More significantly, the evaluation of the disability at issue 
is reliant upon current findings rather than history.  
Furthermore, since the level of disablement can ordinarily be 
improved with current medication, history is of less 
relevance.  The veteran reported at the examination that he 
was currently taking medication.  Accordingly, the absence of 
the claims file at the examination does not operate to 
prejudice the veteran.  Clinically, the examiner reported the 
veteran's blood pressure readings of 153/90, 153/101 and 
144/100.  Neither hypertensive heart disease nor other 
complications were identified.  Additional and more current 
outpatient treatment records reflect blood pressure readings: 
May 2001= 153/90; April 2002= 137/93;  December 2002= 146/86; 
August 2003= 130/75 and March 2004= 139/80.

In March 2004 the veteran submitted his substantive appeal 
and asserted that his hypertension had worsened.  The medical 
evidence plainly opposes the contention.  See e.g. blood 
pressure readings from March 2004 = 139/80.  The Board notes 
that the veteran's opinion as to medical matters, no matter 
how sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the preponderance of the evidence is 
against diastolic or systolic blood pressure warranting or 
approximating any higher evaluation.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  

II. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The appellant was notified in the 
RO's February 2003 decision and the statement of the case 
(SOC) that the evidence did not show that the criteria for an 
increased rating for the disability in issue had been met.  
The SOC contained the full text of 38 C.F.R. § 3.159.  In 
addition, in a letter prior to the initial adverse 
determination, dated in June 2001 (hereinafter "VCAA 
letter"), the RO notified the appellant of the information 
and evidence the RO would obtain and the information and 
evidence the appellant was responsible to provide.  The Board 
concludes that the discussions in the VCAA letter, the RO's 
decision, the SOC and the SSOC, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby, meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.

In this case, in the VCAA letter, the appellant was notified 
that VA would make reasonable efforts to help him to obtain 
all records held by Federal agencies, to include service 
medical or other military records, as well as medical records 
at VA hospitals, and records from any non-Federal sources 
that he identified.  He was notified that it was still his 
responsibility to make sure that the non-Federal records were 
received by VA.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(c)(1-3).  Additional evidence was subsequently 
associated with the claims file.

The contents of the VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the VCAA letter was sent to the 
veteran prior to the RO's initial adverse decision that is 
the basis for this appeal.  As noted in Pelegrini II, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim, which was done in this 
case.

Moreover, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  There simply is no "adverse determination" for 
the appellant to overcome. Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds no defect with respect to the timing of 
the VCAA notice requirement.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has been afforded an examination.  Although the 
veteran's representative argues that this examination was 
inadequate because it was not based on a review of the 
veteran's claims file, VA's General Counsel has held that a 
VA examiner must review a claimant's prior medical records 
only when such a review is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's finding and conclusions.  See VAOPGCPREC 20-95, 61 
Fed. Reg. 10,064 (1996).  Review of the May 2001 examination 
report shows that the veteran's complaints were recorded and 
that his medical history was reported.  There is no medical 
evidence in the claims file which contradicts the findings or 
diagnosis in this report.  Accordingly, there is no basis to 
find that the veteran's May 2001 examination was inadequate, 
or that a remand for a new examination is required because 
more recent clinical evidence does not demonstrate any 
material variation from the results reported therein.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

Entitlement to an increased evaluation for hypertension is 
denied. 



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


